     Case 2:20-cr-00054 Document 134 Filed 07/23/21 Page 1 of 9 PageID #: 1098




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                               Defendant.



                          MEMORANDUM OPINION AND ORDER


        The parties appeared before the Court on July 20, 2021, for trial in this matter. At the

close of the United States’ case, the Defendant made an oral motion for a judgment of acquittal

pursuant to Rule 29(a) of the Federal Rules of Criminal Procedure as to Counts One, Two, Three

and Four of the superseding indictment and renewed the same at the close of the Defendant’s case.

Pursuant to Rule 29(a), the Court must enter a judgment of acquittal for any offense for which the

evidence is insufficient to sustain a conviction. Fed. R. Crim. P. 29(a). The district court must

determine “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” United States v. Millender, 970 F.3d 523, 528 (4th Cir. 2020) (quoting Jackson v.

Virginia, 443 U.S. 307 (1979)). That “standard leaves very little discretion on the part of the trial

court.” United States v. Houdersheldt, Crim. No. 3:19-00239, 2020 WL 7646808, at *5 (S.D. W.
   Case 2:20-cr-00054 Document 134 Filed 07/23/21 Page 2 of 9 PageID #: 1099




Va. Dec. 23, 2020) (Chambers, J.). The Court reviews the evidence and testimony presented as

of the close of the United States’ case when the motion pursuant to Rule 29(a) was made.

    A. Money Laundering Conspiracy

        In Count One of the superseding indictment, the Defendant was charged with Money

Laundering Conspiracy, in violation of 18 U.S.C. § 1956(h). The statute provides in pertinent

part that:

                (a)(1) Whoever, knowing that the property involved in a financial
                transaction represents the proceeds of some form of unlawful
                activity, conducts or attempts to conduct such a financial transaction
                which in fact involves the proceeds of specified unlawful activity—

                (A)(i) with the intent to promote the carrying on of specified
                unlawful activity [shall be guilty of a crime against the United
                States].

18 U.S.C. § 1956(a)(1)(A)(i). Furthermore, “Any person who conspires to commit any offense

defined in this section [Section 1956] or Section 1957 shall be subject to the same penalties as

those prescribed for the offense the commission of which was the object of the conspiracy.” 18

U.S.C. § 1956(h).

        To satisfy its burden of proof for this offense, the United States must establish each of the

following elements beyond a reasonable doubt:

             (1) That two or more persons conspired to conduct or attempt to conduct
                 a financial transaction having at least a minimal effect on interstate
                 commerce or involving the use of a financial institution which is
                 engaged in, or the activities of which have at least a minimal effect
                 on, interstate or foreign commerce;

             (2) That the property that was the subject of the monetary transaction
                 involved the proceeds of specified unlawful activity;

             (3) That at some time during the existence or life of the conspiracy,
                 agreement, or understanding, the defendant knew the property

                                                   2
   Case 2:20-cr-00054 Document 134 Filed 07/23/21 Page 3 of 9 PageID #: 1100




               involved represented the proceeds of some form of unlawful
               activity;

           (4) That the defendant engaged in the financial transaction with the
               intent to promote the carrying on of specified unlawful activity; and

           (5) That the defendant knowingly and voluntarily joined the conspiracy.


       The Defendant argues that the evidence and testimony presented at trial does not establish

that there was a conspiracy to money launder because there is no evidence that the alleged co-

conspirators entered into an agreement or scheme with the Defendant.             In particular, the

Defendant argues that after the alleged boosters or co-conspirators sold the items to the Defendant,

there was no evidence demonstrating that they were aware of the Defendant’s transactions beyond

that point. Therefore, the Defendant could not have been engaged in a scheme with the alleged

co-conspirators. The Defendant also argues that there was not sufficient evidence presented to

establish that he knew the monetary transaction involved the proceeds of unlawful activity, or that

the property involved represented the proceeds of unlawful activity.

       The United States called several alleged boosters, or professional shoplifters, as witnesses

in this case, who testified about their transactions with the Defendant. Each alleged booster

testified that they would steal merchandise from retail stores and take those items to the Defendant

who would purchase the items for approximately thirty percent of their resale value on eBay. The

boosters would frequently steal multiples of the same item which were brand new and still in the

original packaging when sold to the Defendant. One booster testified that he developed a device

to remove security packaging or wires from stolen items, that he showed the Defendant how that

device worked and gave a similar device to the Defendant. That same booster testified that the

Defendant stated he had wire snippers to remove security devices from boxes. The boosters

                                                 3
   Case 2:20-cr-00054 Document 134 Filed 07/23/21 Page 4 of 9 PageID #: 1101




would receive cash for the stolen items and use that cash to purchase drugs. Typically, the

transactions would occur in the Speedway and United States Post Office parking lots in Cross

Lanes. The individual boosters testified how often they personally sold items to the Defendant.

The minimum number of times items were sold by a single booster was forty and the maximum

was one hundred.

       The United States also presented testimony and evidence establishing that the Defendant

would sell the items on eBay, and the boosters were all aware that the Defendant resold the items.

The proceeds from those sales would be deposited into the Defendant’s PayPal account, which he

would then deposit into his checking account at City National Bank. The Defendant made

approximately 7,000 sales on eBay from 2016 to 2020, totaling approximately $549,000 in

proceeds.

       The United States called several organized retail crime specialists as expert and fact

witnesses. Those witnesses testified that they were present during the execution of the search

warrant at the Defendant’s residence and noticed several factors that were consistent with a fencing

operation, or an operation wherein a booster steals items and sells them to a fence who re-sells the

stolen property. Specifically, these witnesses observed that the volume of items present at the

Defendant’s home, the array of items, and the fact that the merchandise was brand new in original

packaging were all indicative of a fencing operation. They testified that the Defendant’s home

had a room filled with merchandise, shipping boxes, and a cleaning station. According to these

witnesses, a cleaning station is used to remove labels and security devices from stolen property.

Moreover, they testified that the price for which the Defendant was selling the items on eBay was

lower than the wholesale price for which the retail store could purchase the items. This type of


                                                 4
   Case 2:20-cr-00054 Document 134 Filed 07/23/21 Page 5 of 9 PageID #: 1102




pricing is consistent with a fencing operation, according to those witnesses experienced in

investigating such operations.

       According to the boosters, the Defendant would always pay them approximately thirty to

forty percent of the eBay resale value of the item, using the eBay application on his phone to

determine the price. This testimony was consistent between all of the boosters and the Defendant.

The Defendant would resell the items on eBay for approximately fifty to eighty percent of the

retail value. Furthermore, the boosters knew that the Defendant used money from an account at

City National Bank to purchase the items. The boosters testified that frequently the Defendant

would plan to meet with them at City National Bank so that he could withdraw cash from the ATM

to pay them. As noted previously, the boosters were also aware that the Defendant later sold the

property on eBay. It could reasonably be inferred from the evidence presented that the Defendant

used money obtained by selling the stolen goods on eBay to purchase additional stolen goods from

the boosters, and that the boosters understood that their stolen goods were purchased, at least in

part, with the proceeds derived from the previous sale of stolen goods.

       This arrangement is consistent with the type of implicit scheme that may constitute a

conspiracy. It is not necessary that the boosters knew what the Defendant did with the items

beyond the initial transaction of purchasing the stolen goods using money from a financial

institution, and it is not necessary that the Defendant knew all of the details involved in the

boosters’ procurement of the goods. “Because it is the agreement to commit the crime that creates

the conspiracy, the defendant need not know the details of the underlying crime or ‘the entire

breadth of the criminal enterprise.’” United States v. Moussaoui, 591 F.3d 263, 298-97 (4th Cir.

2010) (quoting United States v. Burgos, 94 F.3d 849, 858 (4th Cir. 1996)). “A conspirator need


                                                5
   Case 2:20-cr-00054 Document 134 Filed 07/23/21 Page 6 of 9 PageID #: 1103




not have had actual knowledge of the co-conspirators or the details of the conspiracy” and “a

conspiracy conviction must be upheld even if the defendant played only a minor role in the

conspiracy.” United States v. Morsley, 64 F.3d 907, 919 (4th Cir. 1995).

        The United States presented direct and circumstantial evidence of the existence of a fencing

operation. Specifically, the evidence included the Defendant’s knowledge that he was purchasing

stolen items, his withdrawal of cash from a bank to purchase the items, his subsequent re-sell of

the stolen items and his deposit of the proceeds into a federally insured bank. The boosters and

the Defendant fence played defined roles within the overall scheme. Viewing the direct and

circumstantial evidence presented by the United States in the light most favorable to the United

States, the Court finds that a rational jury could, in fact, under proper instructions from the Court,

find the existence of a money laundering conspiracy beyond a reasonable doubt. Therefore, the

Court finds that the motion for judgment of acquittal pursuant to Rule 29(a) of the Federal Rules

of Criminal Procedure should be denied as to Count One.

    B. Money Laundering

        In Counts Two, Three, and Four of the superseding indictment, the Defendant was charged

with Money Laundering, in violation of 18 U.S.C. § 1957(a). That statute provides in pertinent

part that:

               (a) Whoever . . . knowingly engages or attempts to engage in a
                   monetary transaction in criminally derived property that is of a
                   value greater than $10,000 and is derived from specified
                   unlawful activity . . . [shall be guilty of a crime against the
                   United States].




                                                  6
   Case 2:20-cr-00054 Document 134 Filed 07/23/21 Page 7 of 9 PageID #: 1104




Id. To satisfy its burden of proof for the offense charged in Counts Two through Four of the

superseding indictment, the United States must establish each of the following elements beyond a

reasonable doubt:

           (1) On or about the dates charged in superseding indictment, the
               defendant engaged or attempted to engage in a monetary transaction
               in or affecting interstate or foreign commerce;

           (2) The monetary transaction involved criminally derived property of a
               value greater than $10,000;

           (3) The property was derived from specified unlawful activity;

           (4) The defendant acted with knowledge that the transaction involved
               the proceeds of a criminal offense; and

           (5) The transaction took place in the United States.

       In moving the Court for a judgment of acquittal for the money laundering counts, the

Defendant argues that there was no evidence that the funds transferred were illegal, that the funds

constituted illegal proceeds, or that the Defendant had any knowledge that the funds were derived

from illegal or stolen property. The Defendant did not dispute that he engaged in monetary

transactions in the United States that affected interstate or foreign commerce, and which amounted

to more than $10,000. Therefore, the Court’s inquiry focuses on whether the United States

presented sufficient evidence for a jury to make a finding that the monetary transactions involved

criminally derived property.

       As stated above, viewing the evidence in the light most favorable to the United States, it

presented testimony and evidence establishing the existence of a fencing operation, wherein the

Defendant purchased stolen property obtained from boosters. The Defendant then sold that stolen

property on eBay, and the proceeds from those sales were deposited into the Defendant’s Paypal


                                                7
   Case 2:20-cr-00054 Document 134 Filed 07/23/21 Page 8 of 9 PageID #: 1105




and City National Bank accounts. Thus, the United States established that illegal property or

criminal activity served as the source of funds in the Defendant’s bank account.

       Through the testimony of bank, eBay and Paypal records custodians and its investigator,

the United States presented testimony and evidence detailing the Defendant’s transactions at City

National Bank and J.P Morgan Chase Bank, his eBay sales and the timing of the transactions.

Specifically, the United States established that the Defendant regularly made ATM withdrawals

of $700 per day, and that proceeds from the Defendant’s “nedined” eBay account were deposited

into the Defendant’s PayPal account.      Those PayPal deposits were then transferred to the

Defendant’s City National Bank account, and the PayPal deposits constituted the majority or the

entirety of the balance within the Defendant’s bank account.

       The United States presented additional evidence of a cancelled check in the amount of

$155,000, transferring money from the Defendant’s City National Bank account to a J.P. Morgan

Chase bank account in the Defendant’s name, which was earmarked for real estate in the memo

line of the check. Lastly, the Defendant’s bank records from J.P. Morgan Chase Bank revealed a

transaction of approximately $155,000 from J.P. Morgan Chase Bank to a bank in Bulgaria.

Viewing all of this evidence in the light most favorable to the United States, there was evidence

of at least three separate bank transactions on July 8 and July 23, 2019, from which a reasonable

trier of fact could find beyond a reasonable doubt that the Defendant committed the offense of

money laundering as alleged in Counts Two, Three and Four.

         Therefore, the Court finds that the Defendant’s motion made pursuant to Rule 29(a) of

the Federal Rules of Criminal Procedure should be denied as to Counts Two, Three, and Four.




                                                8
   Case 2:20-cr-00054 Document 134 Filed 07/23/21 Page 9 of 9 PageID #: 1106




                                         CONCLUSION

       WHEREFORE, after thorough review and careful consideration, the Court ORDERS that

the Defendant’s oral motion for judgment of acquittal as to Counts One, Two, Three, and Four be

DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          July 23, 2021




                                                 9
